                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

MARSHA FRAZIER                                                                        PLAINTIFFS

                                      4:19-CV-00224-BRW

R&T INSURANCE AGENCY, INC., et al.                                                  DEFENDANTS

                                              ORDER

       Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. No. 1) and Motion to

Appoint Counsel (Doc. No. 3) are DENIED. For the reasons below, this case is DISMISSED.

       A question of subject-matter jurisdiction may be raised sua sponte at any time.1 Federal

court diversity jurisdiction requires an amount in dispute over $75,000 and that all the parties on

one side of the controversy must be citizens of different states from all of the parties on the other

side.2 Plaintiff’s Complaint asserts a breach of contract claim involving insurance coverage on

her 2014 Jeep. Plaintiff and Defendant Ronnie Terrell are both citizens of Arkansas.

Accordingly, the amount in controversy does not appear to be over $75,000 and there is not

complete diversity.

       IT IS SO ORDERED this 4th day of April, 2019.


                                                      /s/ Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE




       1
        Bueford v. Resolution Trust Corp., 991 F.2d 481, 485 (8th Cir. 1993).
       2
        28 U.S.C. § 1332; Indianapolis v. Chase National Bank, 314 U.S. 63, 70 (1941).
